DETAILED ACTION

Please note the examiner of record in this case has changed.  If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Justin Jonaitis, at 571-270-5150.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 9 and 12, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2006/0219814 to Benalikhoudja (Benalikhoudja).

As to claim 1, Benalikhoudja discloses a dispensing device for spraying a sprayable medium, in particular a fluid or powder, which device is designed as a handheld apparatus, comprising a housing (see Figures 13 and 14; see also paragraph [0090]) in which a compressed air device (see paragraphs [0044] and [0090]) is provided, a spray head (61, 62, 63, or 64) that is connected to the housing and is intended for dispensing the medium, a receiving chamber (within housing; see Figures 13 and 14) that is arranged in the housing and is intended for a storage container (100) in which the medium to be dispensed is stored, a fluid line (20) that leads out of the storage container to the spray head, and a supply line (10) that leads from the compressed air device to the spray head, wherein the spray head comprises a first nozzle (15) that is connected to the supply line and, separately therefrom, a second nozzle (25) that is connected to the fluid line, wherein the second nozzle is arranged at an angle of incidence α of 90° or less than 90° to the central axis of the first nozzle, in the dispensing direction, and protrudes into an airflow emerging from the first nozzle, such that an atomizing zone is formed outside the spray head, wherein the first nozzle is formed as a hole in the spray head and the second nozzle is as an inserted tube portion in the spray head (see Figures 1, 1a, 2, 3, and 4).
Benalikhoudja also discloses at least a front face of the first nozzle is located in the first end face or protrudes relative thereto, or a front face of the second nozzle is located in the second end face or protrudes on the spray head, relative to the second end face (see Figures 1, 1a, 2, 3, and 4);
a leading edge and a trailing edge, opposite the leading edge, is provided on a front face of the second nozzle, wherein the leading edge of the second nozzle is associated with the first nozzle and the front face of the second nozzle is arranged at an angle of incident flow of more than 0° relative to the central axis of the first nozzle, such that the outlet opening of the second nozzle is oriented so as to face away from the outlet opening of the first nozzle (see Figure 4); and
at least an inside diameter of the second nozzle is smaller than an inside diameter of the first nozzle or an outside diameter of the second nozzle is smaller than an outside diameter of the first nozzle (outside diameter of 25 is smaller than outside diameter of 15 which goes to outer circumference of 61, 62, 63, or 64; see Figure 1, 2, 3, and 4).

As to claim 3, Benalikhoudja discloses the atomizing zone is formed outside an end face of the spray head that comprises the first nozzle, and outside a second end face of the spray head that comprises the second nozzle, and are preferably arranged so as to be at right-angles or at an angle of more than 90° relative to one another, or the second end face has a trough-like course as far as the second nozzle (see Figures 1, 1a, 2, 3, and 4).

As to claim 6, Benalikhoudja discloses the leading edge of the second nozzle is tangentially associated with the outlet opening of the first nozzle (see Figure 4).
As to claim 9, Benalikhoudja discloses in a plan view of the outlet opening of the first nozzle, the front face of the second nozzle is inclined relative to a plane that extends horizontally through the central axis of the first nozzle (see Figure 4).

As to claim 12, Benalikhoudja discloses the central axis of the second nozzle is arranged so as to be askew relative to the central axis of the first nozzle (see Figures 1, 1a, 2, 3, and 4).

As to claim 13, Benalikhoudja discloses at least an inside diameter of the second nozzle is smaller than an inside diameter of the first nozzle or an outside diameter of the second nozzle is smaller than an outside diameter of the first nozzle (outside diameter of 25 is smaller than outside diameter of 15 which goes to outer circumference of 61, 62, 63, or 64; see Figure 1, 2, 3, and 4).

As to claim 14, Benalikhoudja discloses the trailing edge of the second nozzle is sharp-edged (see Figure 4).

As to claim 15, Benalikhoudja discloses the spray head is formed integrally with the first nozzle and the second nozzle, as an injection molded part (see Figures 1, 1a, 2, 3, and 4).

As to claim 16, Benalikhoudja discloses a connection for the fluid line and the compressed air line is formed on the spray head (see Figures 1, 1a, 2, 3, and 4).

Claims 1-3, 9, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,511,166 to Li (Li).

As to claim 1, Li discloses a dispensing device for spraying a sprayable medium, in particular a fluid or powder, which device is designed as a handheld apparatus, comprising a housing (2) in which a compressed air device (22) is provided, a spray head (at 12) that is connected to the housing and is intended for dispensing the medium, a receiving chamber (at 9) that is arranged in the housing and is intended for a storage container (3) in which the medium to be dispensed is stored, a fluid line (14) that leads out of the storage container to the spray head, and a supply line (30) that leads from the compressed air device to the spray head, wherein the spray head comprises a first nozzle (15) that is connected to the supply line and, separately therefrom, a second nozzle (13) that is connected to the fluid line, wherein the second nozzle is arranged at an angle of incidence α of 90° or less than 90° to the central axis of the first nozzle, in the dispensing direction, and protrudes into an airflow emerging from the first nozzle, such that an atomizing zone is formed outside the spray head, wherein the first or the second nozzle or both are formed as a hole in the spray head or as an inserted tube portion in the spray head (see Figures 4-6);
at least a front face of the first nozzle is located in the first end face or protrudes relative thereto, or a front face of the second nozzle is located in the second end face or protrudes on the spray head, relative to the second end face (see Figures 4-6); 
a leading edge and a trailing edge, opposite the leading edge, is provided on a front face of the second nozzle, wherein the leading edge of the second nozzle is associated with the first nozzle and the front face of the second nozzle is arranged at an angle of incident flow of more than 0° relative to the central axis of the first nozzle, such that the outlet opening of the second nozzle is oriented so as to face away from the outlet opening of the first nozzle (see Figure 6); and
wherein an outside diameter of the first nozzle (15) is smaller than an outside diameter of the second nozzle (13) (See figure 6 and 

As to claim 2, Li discloses in a plan view of an outlet opening of the first nozzle, the second nozzle covers at least 1% of an internal cross section of the first nozzle, and in a plan view of the outlet opening of the first nozzle the second nozzle preferably covers at least 30% of the internal cross section of the outlet opening of the first nozzle (see Figures 4-6, outside diameter of nozzle (13) tapers to a larger cylindrical body than the cylindrical body that makes up nozzle (15)).

As to claim 3, Li discloses the atomizing zone is formed outside an end face of the spray head that comprises the first nozzle, and outside a second end face of the spray head that comprises the second nozzle, and are preferably arranged so as to be at right-angles or at an angle of more than 90° relative to one another, or the second end face has a trough-like course as far as the second nozzle (see Figures 4-6).

As to claim 9, Li discloses in a plan view of the outlet opening of the first nozzle, the front face of the second nozzle is inclined relative to a plane that extends horizontally through the central axis of the first nozzle (see Figure 6).

As to claim 12, Li discloses the central axis of the second nozzle is arranged so as to be askew relative to the central axis of the first nozzle (see Figure 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2006/0219814 to Benalikhoudja (Benalikhoudja).
Benalikhoudja discloses the invention as described above but does not specifically disclose the spray head being injection molded.
However, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight outside of the body being formed of a plastic material.  Please note that even through product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself.  The patentability of a product, i.e. the spray head, does not depend on its method of production, i.e. injection molding.  In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
	With respect to the spray head being formed of plastic, Benalikhoudja fails to specifically disclose the materials the components are formed from.  Examiner notes likely the spray head is formed from plastic, however for the sake of compact prosecution, it would be obvious to one having ordinary skill in the art before the instant filing date to form the spray head from plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  Please note that in the instant application paragraph [0069] applicant has not disclosed any criticality for the claimed limitations.  Examiner notes applicant states that the material is preferably plastic in particular injection molded plastics, but does not give a specific reasoning for using the material nor does applicant exclude any other material.  Therefore, examiner asserts one skilled in the art would find the selection of the known material a part of the design choice based on its suitability for the intended purpose.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,511,166 to Li (Li).
Li discloses the invention as described above but does not specifically disclose the spray head being injection molded.
However, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight outside of the body being formed of a plastic material.  Please note that even through product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself.  The patentability of a product, i.e. the spray head, does not depend on its method of production, i.e. injection molding.  In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
	With respect to the spray head being formed of plastic, Li fails to specifically disclose the materials the components are formed from.  Examiner notes likely the spray head is formed from plastic, however for the sake of compact prosecution, it would be obvious to one having ordinary skill in the art before the instant filing date to form the spray head from plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  Please note that in the instant application paragraph [0069] applicant has not disclosed any criticality for the claimed limitations.  Examiner notes applicant states that the material is preferably plastic in particular injection molded plastics, but does not give a specific reasoning for using the material nor does applicant exclude any other material.  Therefore, examiner asserts one skilled in the art would find the selection of the known material a part of the design choice based on its suitability for the intended purpose.

Allowable Subject Matter
Claims 7, 8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive.
On page 7 of 9 applicant argues with respect to the rejection of the Benalikhoudja reference:
No spray jet is created outside of the alleged spray head… Rather … an air supply 40 into the nebulization zone 40 is within the housing.
Examiner notes that the spray jet however does exit the spray head therefore a spray jet and atomizing zone is created both inside the housing (in the nebulization zone) and outside the housing.   Specifically, without a spray jet being created outside the spray head there would be no spray into the environment.   Examiner believes applicant is intending to claim language in which the second nozzle sprays the air into the external environment which then passes over the first nozzle (of the liquid container) which extends external to the dispensing device into the ambient environment, however the claims do not include these structural requirements.   In other words, examiner asserts the “atomizing zone” is not defined clearly enough that it cannot be interpreted as an arbitrarily defined zone that extends both within and external to the spray head located within the spray jet, and the “formation” of the spray jet is not specifically defining the location where a jet of air comes in contact with the first nozzle but defining the spray of air and liquid which is “formed” in the environment (in other words does not exist in the environment without) by the spray head.
With respect to the argument that the angle of an incident flow of more than 0 degrees relative to the central axis of the first nozzle, applicant argues that Benalikhoudja is 0 degrees relative to the central axis of the first nozzle.  Examiner respectfully disagrees. Specifically, examiner asserts the tip having an angled orientation of the nozzle (25) relative to nozzle (15) as seen in figure 4 creates an angle of incident flow of more than 0 degrees.  Please note this arrangement is similar to the arrangement seen in applicant’s figure 8.
With respect to the argument that the supply line 20 is larger, not smaller than the inside diameter of the alleged first nozzle, examiner notes the claims use “OR” language.
Specifically, applicant’s claim states “wherein at least an inside diameter of the second nozzle is smaller than an inside diameter of the first nozzle or an outside diameter of the second nozzle is smaller than an outside diameter of the first nozzle.” (Emphasis added by examiner) As noted by the rejection, the outside diameter of 25 is smaller than an outside diameter of 15 which goes to the outer circumference of 61, 62, 63, or 64; see figures 1-4.  While the interior passages may not read on the claim language the or statement allows one to choose the exterior surfaces of the passages which do read on the claims.  
Therefore, the rejections with the Benalikhoudja reference are maintained.
With respect to the Li reference, on page 8 of the arguments and remarks:
Applicant again argues that no spray jet is created outside of the spray head because only nebulized liquid will pass through the opening.
Again, examiner asserts the structural limitations of where the spray jet from the second nozzle interacts with the first nozzle is not defined to limit the interpretation of the spray jet including an atomizing zone is formed outside the spray head.”  Therefore, examiner maintains the interpretation that because the spray jet exits the spray head of the dispensing device a spray jet is formed outside the spray head (as without a spray jet formed outside the spray head there would be no spray into the ambient environment).

With respect to new claim 17, applicant argues both Benalikhoudja and Li aren’t injection molded and states that in the case of Li the spray head is multiple parts.  First examiner notes, the new claim has been rejected as part of a 103 rejection for both Benalikhoudja and Li above.  However, to alleviate any potential arguments applicant may have, examiner notes the injection molding does not create patentable weight outside of the components being formed by plastic. Further there is no requirement for the spray head to be formed as a single part, and caselaw exists for making plural parts into one singular part.  
Examiner further notes that due to the comprising language only a single part would have to be made of plastic to read on the claim limitation as currently worded and arguing the difference of the Li reference having multiple parts and applicant’s being a single part has no bearing on the claims as currently worded.  Examiner also notes that applicant’s disclosure also shows in at least figures 4-7, 10-15 the spray head being formed of plural parts.  Therefore, examiner asserts there is no criticality for this limitation if applicant were to amend the claims to require all components to be formed as a single part.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649